Special Servicing Agreement THIS AGREEMENT is dated December 2, 2009 and effective as of May 1, 2009, and is between and among the Underlying Funds, the Top-Tier Funds and the Service Providers, as each is defined below. This Agreement sets forth the principles and arrangements whereby the Underlying Funds will bear some or all of the Operating Expenses, as defined below, of the Top-Tier Funds. Section 1. The Funds. The term Funds refers collectively to the Top-Tier Funds and the Underlying Funds, each of which is an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act) or a separate series thereof. A. The term Top-Tier Fund refers to each fund of funds listed on Annex I, as it may be amended from time to time. Each Top-Tier Fund invests its assets in two or more Underlying Funds, as well as such other assets as may be permitted by Section 12(d)(1)(G) of the 1940 Act, the rules thereunder or any exemptive orders relating thereto. B. Underlying Funds. The term Underlying Fund refers to each of the Funds in which the Top-Tier Funds may invest and listed on Annex II, as it may be amended from time to time. Each Underlying Fund invests its assets in individual portfolio securities in accordance with specified investment objectives, policies and restrictions. C. Additional Top-Tier Funds and Underlying Funds may be added as parties to this Agreement by adding their names to Annex I or Annex II, as applicable, and subject to their execution and delivery of a counterpart copy of this Agreement to reflect agreement to the terms hereof. D. Each Top-Tier Fund and certain Underlying Funds currently offer multiple classes of shares which are issued and bear expenses in accordance with Rule 18f-3 under the 1940 Act. Section 2. The Service Providers. The term Service Providers refers to the distributor of shares of the Funds, Franklin/Templeton Distributors, Inc., to the fund administrator to the Funds, Franklin Templeton Services LLC, for a Fund that has no investment adviser, and to each investment adviser to the other Funds, namely: Franklin Advisers, Inc., Franklin Templeton Institutional, LLC, Franklin Templeton Investments Corp,. Franklin Investment Advisory Services, LLC, Franklin Advisory Services, LLC, Franklin Mutual Advisers, LLC, Templeton Asset Management Ltd., Templeton Global Advisors Limited, Templeton Investment Counsel, LLC and Franklin Templeton Investment Management Limited. Any additional Service Provider may be added to this Agreement upon the execution and delivery of a counterparty copy of this Agreement by such Service Provider to reflect its agreement to the terms hereof. Section
